DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

The following claim limitations 
Separation device (claims 15, 17 and 19)
Inflow device (claim 18)
Outflow device (claim 18)
Discharge device (claim 18)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
device (Separation device - claims 15, 17 and 19)
device (Inflow device - claim 18)
device (Outflow device - claim 18)
device (Discharge device - claim 18)
coupled with functional language 
Separation (Separation device - claims 15, 17 and 19)
Inflow (Inflow device - claim 18)
Outflow (Outflow device - claim 18)
Discharge (Discharge device - claim 18)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15, 17 and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

at least one centrifugal separation device, at least one swirl separation device, at least one baffle plate separation device, at least one labyrinth separation device, at/or at least one cyclonic separation device (paragraph 0014)(Separation device - claims 15, 17 and 19)
an opening facing the valve inlet or valve seat (paragraph 022)(Inflow device - claim 18)
an opening, that faces the valve member and/or the interior of the valve (paragraph 0022)(Outflow device - claim 18)
a slope (paragraph 0044)(Discharge device - claim 18)

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

Allowable Subject Matter
Claims 12-26 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 12-26 is/are allowed primarily because the prior art of record cannot anticipate .
Furthermore, the prior art of record does not teach “wherein the at least one other valve device comprises at least one three-way valve or at least one solenoid valve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12; and
the prior art of record does not teach “wherein the at least one other valve device comprises at least one three-way valve or at least one solenoid valve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 26.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746